Tilson, Judge:
The two appeals listed above have been submitted for decision upon a stipulation to the effect that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the merchandise to be the values found by the appraiser, less any additions made by the importer on entry to meet advances made by the appraiser in similar eases then pending on appeal. Judgment will be rendered accordingly.